Hill, J.
Section 6160 of the Civil Code provides: “Within ten days after the bill of exceptions is signed and certified, the party plaintiff therein shall serve a copy thereof upon the opposite party or his attorney, and if there be several parties with different attorneys, upon each, with a return of such service (or acknowledgment of service) indorsed upon or annexed to such bill of exceptions; and they alone are parties defendant in the Supreme Court who are thus served.” Accordingly, where the bill of exceptions shows only an entry signed by counsel for the plaintiff in error, certifying that “we have this day served counsel for defendant in error by mailing them a copy of the original bill'of exceptions in the Post-Office at Nashville, Ga.,” and no other service, or acknowledgment of service, or waiver of service appears, the bill of exceptions will be dismissed. Clark v. Lyon, 48 Ga. 125.

Writ of error dismissed.


All the Justices concur.